DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.

Response to Amendment
Applicant’s amendment filed on 6/27/2022 is acknowledged. Claims 1-5, 13, 20 have been amended. Claims 21-26 have been added. 

Response to Arguments
Applicant’s arguments with respect to claims 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weichslberger et al. (US 2011/0069448 A1) in view of McConnelee (US 2014/0183750 A1).
Regarding claim 13, Weichslberger teaches a method (method in Figs. 1-2, 7-9 of Weichslberger) of manufacturing a semiconductor device package structure (package in Fig. 9) comprising: 
attaching at least one semiconductor device (1-3 in Fig. 7) to a first dielectric layer (insulating layer 19 in Fig. 7) between a first end (left end of 19) and a second end (right end of layer 19) of the first dielectric laver by way of a first adhesive (5); 
applying an embedding material (10) on the first dielectric layer so as to be positioned about the at least one semiconductor device; 
positioning a second dielectric layer (22) having a first end (left end of 22) and a second end (right end of 22) over the embedding material such that the at least one semiconductor device and the embedding material are positioned between the first and second dielectric layers and such that the first ends of the first  and second dielectric layers define a first end (left end of the package structure in Fig. 7) of the package structure and the second ends of the first and second dielectric layers define a second end (right end of the package structure in Fig. 7) of the package structure; 
forming a plurality of vias (vias 25 and 26 in Fig. 9) through the first dielectric layer and the second dielectric layer to a front surface (top surface of components 1-3) and a back surface (bottom surface of components 1-3) of the at least one semiconductor device; 
forming metallic interconnects (as described in [0021], [0051], and [0058], the electrical and heat contact vias are filled with a metal) in the plurality of vias to form electrical and thermal interconnections to the front and back surfaces of the at least one semiconductor device; 
forming input/output (I/O) connections (24/25 at the left end of the package in Fig. 9) on one or more outward facing surfaces of the package structure at the first and/or second ends of the package structure to provide a second level connection (the connection to external circuit is implied) to an external circuit.
But Weichslberger does not teach that the method comprising: forming a solder mask over only a first portion of the metallic interconnects on each outward facing surface of the one or more outward facing surfaces of the package structure on which the I/O connections are formed, with a second portion of the metallic interconnects being exposed to form the I/O connections.  
McConnelee teaches a thin package structure (Fig. 10 of McConnelee).  The package structure comprises a solder mask (52) over only a first portion (area of 22 not covered by the solder mask 52) of the metallic interconnects on each outward facing surface of the package structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a solder mask as disclosed by McConnelee in order to prevent metals to form in unwanted regions and short the package structure. 
As incorporated, it would be obvious that the solder mask 52 of McConnelee formed on the outer surface of the package in Fig. 9 of Weichslberger except where the pads 24/25 are to be connected with other external interconnect.
Regarding claim 14, Weichslberger in view of McConnelee teaches all the limitations of the method of claim 13 but does not teach explicitly that the method further comprising forming a heat spreading copper pad on one or more of the outward facing surfaces of the package structure, so as to provide thermal interconnections to the at least one semiconductor device.  
In a different embodiment, Weichslberger teaches that copper is used to fill thermal vias (18 in Fig. 6 of Weichslberger) to the back surface of the semiconductor device (16) so that they connect to form a heat spreading copper pad on an outward facing surface of the package structure (see [0051] and Fig. 6 of Weichslberger).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the vias for the thermal interconnection as according to the embodiment of Fig. 6 of Weichslberger in order to obtain high thermal conductivity.
Regarding claim 16, Weichslberger in view of McConnelee teaches all the limitations of the method of claim 13 and further comprising performing a lamination process (as described in [0043] of Weichslberger) to cause the embedding material to fill any air gaps present around the at least one semiconductor device and so as to embed the at least one semiconductor device therein, wherein the first dielectric layer does not melt or flow during the lamination process.  
Regarding claim 17, Weichslberger in view of McConnelee teaches all the limitations of the method of claim 16 and also teaches wherein applying the embedding material comprises applying one or more dielectric sheets (9 in Fig. 2 of Weichslberger) on the first dielectric layer so as to be positioned about the at least one semiconductor device, wherein the one or more dielectric sheets melt and flow during the lamination process to fill any air gaps present around the at least one semiconductor device so as to embed the at least one semiconductor device therein (as indicated in Figs. 3 and 7 of Weichslberger).  
Regarding claim 19, Weichslberger in view of McConnelee teaches all the limitations of the method of claim 13 further comprising applying a metal layer (4 or 23 in Fig. 7) on an inward facing surface of the first dielectric layer or the second dielectric layer to increase routing in the package structure.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weichslberger in view of McConnelee, as applied in claim 14 above, and further in view of Arrigotti et al. (US 7183496 B2).
Regarding claim 15, Weichslberger in view of McConnelee teaches all the limitations of the method of claim 14 but does not teach the method further comprising: applying a thermal interface material (TIM) over at least a portion of the heat spreading copper pad; affixing a heat sink to the TIM to conduct heat away from the package structure.  
Arrigotti discloses a mechanism to remove additional heat from the package device.  A heat sink with a large surface area is placed in contact with the device through a layer of thermal interface material (lines 27-31 of column 1 of Arrigotti).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added a layer of thermal interface and a heat sink onto the heat spreading copper pad of Weichslberger’s package structure in order to improve the heat dissipation from the package structure.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weichslberger in view of McConnelee, as applied in claim 17 above, and further in view of McConnelee et al. (US 8334593 B2) (hereinafter referred to as McConnelee’593).
Regarding claim 18, Weichslberger in view of McConnelee teaches all the limitations of the method of claim 17 but does not teach wherein applying the embedding material comprises applying a metal layer or a dielectric sheet with copper thermally connected to the plurality of vias to spread and conduct heat to an ambient environment, with the metal layer or dielectric sheet with copper constructed to not melt and flow when subjected to the lamination process.  
McConnelee’593 teaches a method of forming a package structure (Figs. 1-4 of McConnelee’593).  The method includes: providing a laminate (100) comprising a dielectric film (120 in Fig. 1) and a metal film (130 in Fig. 1) onto a semiconductor device (200 in Fig. 3); forming vias (150 in Fig. 3) corresponding to the contact pads (210/220) on surface of the device; filling a conductive metal (180 in Fig. 4) in the vias to form electrical connections to the device.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added a dielectric sheet with copper (laminate 100) as disclosed in McConnelee’593 to the embedding material in order to improve heat dissipation in the device (as discussed in the Background section of McConnelee).
As incorporated, the laminate 100 in Fig. 3 of McConnelee is attached a top surface of the device, which is also an active surface where all the contact pads are.  So it would be obvious that the laminate 100 be included in the embedding material 16 of Mori.

Allowable Subject Matter
Claims 1-12, 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a package structure with “a second dielectric layer spaced apart from the first dielectric layer and having a first end, a second end, and a second adhesive applied on at least a portion thereof between the first and second ends;” and “input/output (I/O) connections formed on at least one outer surface of the package structure to provide a second level connection to an external circuit; and a solder mask formed over a first portion of the metal interconnects on the at least one outward facing surface of the package structure, with the solder mask not being formed over a second portion of the metal interconnects such that the second portion is left exposed to form the I/O connections; wherein first ends of the first and second dielectric layers define a first end of the package structure; wherein the second ends of the first and second dielectric layers define a second end of the package structure opposite the first end of the package structure; and wherein the I/O connections are formed at the first end of the package structure, the second end of the package structure, or the first and second ends of the package structure” along with other limitations of the claim.
Regarding claim 20, the prior art of record does not disclose or fairly suggest a package structure with “a second dielectric layer positioned opposite the first dielectric layer and attached to the back surface of each of the one or more semiconductor devices via another adhesive, with the one or more semiconductor devices positioned between the first dielectric layer and the second dielectric layer and between first and second ends of the package structure and the embedding material being fully contained between the first dielectric layer and the second dielectric layer” and “at least one input/output (I/O) connection formed on the front surface of the package structure and formed at the first end of the package structure, the second end of the package structure, or the first and second ends of the package structure, the at least one I/O connection comprising a lead extending perpendicularly outward from the front surface of the package structure to form a second level connection to an external circuit; a solder mask formed over a portion of the front surface of the package structure such that the at least one I/O connection is exposed” along with other limitations of the claim.
Regarding claim 21, the prior art of record does not disclose or fairly suggest a package structure with “a second dielectric layer positioned on the back surface of the semiconductor device and the embedding layer, attached to the back surface of semiconductor device via a second adhesive layer, and extending from the first end of the package structure to the second end of the package structure” and “at least one input/output (I/O) connection formed on the front surface of the package structure and formed at the first end of the package structure, the second end of the package structure, or the first and second ends of the package structure, the at least one I/O connection comprising a lead extending perpendicularly outward from the front surface of the package structure to form a second level connection to an external circuit; a solder mask formed over a portion of the front surface of the package structure such that the at least one I/O connection is exposed” along with other limitations of the claim.
The prior art of record are Ito (US 8101868 B2), Weichslberger et al. (US 2011/0069448 A1), Mori (US 2013/0009325 A1).
Weichslberger teaches a package structure with a device (1-3 in Figs. 7-9) attached to a first dielectric layer (19) by an adhesive layer (5); the device is embedded in an embedding material (10) and a second dielectric layer (21/22).  A plurality of vias is formed through the first and second dielectric layer to the front and back surfaces of the device (vias 25 and 26 in Fig. 9).  However, Weichslberger does not teach that the second dielectric layer is attached to the package by way of a second adhesive, and a solder mask is formed on the outer surface of the package structure. 
Mori teaches a similar method to form a package structure (Fig. 13 of Mori).  The package structure includes a device embedded in an insulating material (16) and sandwiched between a first and a second dielectric layers (16d).  Mori also teaches a solder mask covering the outer surface of the package except the areas of the interconnect intended to make electrical connection with external circuit.  However, Mori does not teach a second adhesive attaching the second dielectric layer to the embedded material. 
Ito teaches a package structure (Fig. 8 of Ito) where a device is sandwiched between a first dielectric layer (43) and second dielectric layer (upper layer 64). The second dielectric layer is attached to the device by an adhesive layer (lower layer 64). The package also has solder mask (80) covering the outer surface of the package structure.  However, Ito does not teach thermal vias extending through the first/second dielectric layer to the back surface of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/Primary Examiner, Art Unit 2822